DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-3, 11-12 & 21 are pending and have been examined in this application. The Information Disclosure Statement (IDS) filed on 04/19/2022 has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) The phrase “airflow to be perpendicular to the centerline” in Claim 3 renders the claim indefinite because it is not clear how the airflow can be perpendicular to the centerline when the centerline continues all the way to the outlet. Therefore, the centerline would have to bend with the housing. Therefore, “airflow to be perpendicular to the centerline” has been construed to be an airflow direction in the bent segment to be perpendicular to an airflow direction at the inlet.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE19623765A1 to Werner.

A) As per Claim 1, Werner teaches an apparatus (Werner: Figures 1-2), comprising: 
a nozzle housing having an inlet at a first end and an outlet at a second end, wherein the nozzle housing has a pair of opposing sidewalls and has a front wall and a back wall each extending between the pair of opposing sidewalls (Werner: Figures 1-2, housing with inlet at bottom and outlet at top, front and back walls 7 & 8 with side walls 11 & 12); 
an airflow passage defined by the pair of opposing sidewalls, the front wall and the back wall, wherein the airflow passage has a centerline extending between the inlet and the outlet and has a plurality of cross-sections taken perpendicular to the centerline that collectively define a smooth contour along a length of the airflow passage (Werner: Figures 1-2, smooth transition from inlet to outlet), wherein the pair of opposing sidewalls that form the airflow passage are rounded (Werner: pg. 4, Paragraph 6, lines 5-6); and 
wherein each of the plurality of cross-sections has a thickness between the front wall and the back wall that is greater at side edges of both the front wall and the back wall than at the centerline (Werner: best shown in Figure 2, thicker at 11 & 12 than in middle & decreases from 2 to outlet 3), wherein the thickness of each of the plurality of cross-sections both at the side edges of the front wall and the back wall and at the centerline decreases along a length of at least a first portion of the nozzle housing from the inlet toward the outlet, wherein a width of each of the plurality of cross-sections between the pair of opposing sidewalls increases along the length of at least the first portion of the nozzle housing from the inlet toward the outlet, and wherein the width of each of the plurality of cross-sections between the pair of opposing sidewalls increases along the entire length of the nozzle housing from the inlet to the outlet, such that the pair of opposing side walls of the nozzle housing angle outwardly relative to the centerline of the airflow passage from the inlet to the outlet of the nozzle housing (Werner: Best shown in Figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner.

A) As per Claim 12, Werner teaches all the limitations except explicitly that a length of the nozzle housing between the first end and the second end ranges from 203.2 mm to 457.2 mm.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the length 203.2-457.2mm, since it has been held that where the general conditions of a claim are disclosed in the prior art (a length), discovering the optimum or workable ranges involves (MPEP 2144.05 II. A) only routine skill in the art.
In addition, it is observed that the length is a result effective variable because the longer the length, the further the airflow has to diffuser, thereby changing the airflow patterns.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the length 203.2-457.2mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).


Claims 2, 11 & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner in view of US Patent Number 6,776,710 B1 to Messmer.

A) As per Claim 2, Werner teaches all the limitations except that the front wall and the back wall of the nozzle housing are arranged asymmetrically with respect to each other about a plane.
However, Messmer teaches the front wall and the back wall of the nozzle housing are arranged asymmetrically with respect to each other about a plane (Messmer: best shown in Figure 5).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Werner by making the housing flat, as taught by Messmer, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Werner with these aforementioned teachings of Messmer since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the flat nozzle of Messmer for the rounded nozzle of Werner. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

B) As per Claim 11, Werner teaches all the limitations except that the inlet of the nozzle housing has a circular shape.
However, Messmer teaches the inlet of the nozzle housing has a circular shape (Messmer: Figure 1, Item 16 at Item 12 is circular to attach to Item 12).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Werner by making the inlet circular, as taught by Messmer, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Werner with these aforementioned teachings of Messmer since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the circular nozzle of Messmer for the squared inlet of Werner. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

C) As per Claim 21, Werner teaches all the limitations except that a width of each of the plurality of cross-sections between the pair of opposing sidewalls linearly increases along the length of at least the first portion of the nozzle housing from the inlet toward the outlet.
However, Messmer teaches a width of each of the plurality of cross-sections between the pair of opposing sidewalls linearly increases along the length of at least the first portion of the nozzle housing from the inlet toward the outlet (Messmer: best shown in Figure 2 & 7, linear sides Item 56 & 58).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Werner by making the width increase linear for a first portion of the length, as taught by Messmer, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Werner with these aforementioned teachings of Messmer since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the partially linear width increase of Messmer for the fully curved width increase of Werner. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Some of Applicant’s arguments with respect to claim(s) 1-3, 11-12 & 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Other of Applicant's arguments filed 04/08/2022 have been fully considered but they are not persuasive.
A) The Applicant asserts that Werner does not teach that the thickness reduces along the length of the nozzle. The Examiner respectfully disagrees. As shown in Werner Figures 1 & 2, the thickness reduces from 2 to 3 as the thickness at 2 is significantly wider than at 3 and they have a smooth contour.
B) The Applicant asserts that Werner does not teach that the sidewalls are rounded. The Examiner respectfully disagrees. Though this is not shown in the figures, it is an alternate shape for the sidewalls as described in the specifications.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762